Citation Nr: 1515166	
Decision Date: 04/08/15    Archive Date: 04/21/15

DOCKET NO.  13-12 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for bilateral knee disorders.

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel



INTRODUCTION

The Veteran served on active duty from February 1982 to June 1987.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

The issue(s) of entitlement to service connection for bilateral knee disorders, and entitlement to service connection for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The Veteran's low back pain was not manifest in service and the preponderance of the evidence does not show that it is otherwise related to service.

2.  The preponderance of the competent medical and other evidence of record reflects that the Veteran's bilateral knee disabilities are not causally related to his service, may not be presumed so, and have not been chronically or continually disabling since his service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back disorder are not met.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2014).

2.  The criteria for service connection for bilateral knee disabilities are not warranted. See 38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; (3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO provided the Veteran notice by letters dated in July 2010 and April 2011.  The notification complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The necessary notice was provided before the initial adjudication, and there was subsequent readjudication in January 2014 after additional evidence was added to the claims file, and so there is no procedural problem.  Prickett v. Nicholson, 20 Vet. App. 370 (2006).

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 556 U.S. 396 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

VA also has a duty to assist a claimant under the VCAA. VA has obtained service treatment records and post-service VA treatment records.  The Board is remanding for additional personnel record information, which, though pertinent to the PTSD claim, is not pertinent to the low back disorder claim as the service treatment records are contained in the claims file.  

VA did not afford the Veteran an examination or obtain an etiological opinion for his low back disorder claim.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  With respect to the third factor, the types of evidence that "indicate" that a current disorder "may be associated" with service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  Id.  Here, as will be discussed in greater detail below, there is no credible evidence of continuity of symptomatology provided which would indicate that any current spine disabilities or related current symptoms may be associated with service.  As such, the Veteran's claim for low back pain does not meet the low threshold requirements of McLendon, and the VA was not required to afford him a VA examination on that claim.

The VA has provided a VA examination regarding the Veteran's claimed knees claims.  The examination reports include repetitive range of motion findings, statements from the Veteran, review of the record, and a nexus opinion with supporting rationale. The Veteran has additionally submitted several private opinions reports, and private medical records are contained in the claims file. 

There is no indication in the record that any additional evidence, relevant to the issues decided, are available and not part of the claims file. See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Laws and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service. Id. 

In general, to prevail on the issue of service connection, a claimant must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. Feb. 21, 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a) ).  A grant of service connection under 38 C.F.R. § 3.303(b) does not require proof of the nexus element; it is presumed.  Id.  The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Id.

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Factual Background and Analysis

Low Back

On the Veteran's May 2010 claim, he reported that his back pain began in service in November 1982.  He stated he was treated from November 1982 to May 1983, with no additional treatment.  Service treatment records contain complaints right knee pain beginning in November 1982.  He was referred to physical therapy in May 1983.  He did not complain of back pain.  On his April 1987 discharge report of medical history the Veteran denied a history of back pain.  On separation evaluation, he was noted to have a normal spine examination.  

Private treatment records include from December 2004, where the Veteran complained of low back, neck and left shoulder pain following a motor vehicle accident.  He stated that the pain began as soreness and then increased, and that both legs felt heavy and tingly.  He was taken by ambulance from the accident to a hospital for treatment.  His low back had pain with all directions of motion.  

In January 2011, the Veteran sought treatment for back and knee problems.  He described his right knee popping in service in 1982 and continuing to pop today.  He stated that his low back pain radiated to his left leg, but the record does not include an etiology or start date.  In May 2011, the Veteran reported he had "longstanding" back and knee pain.  

In November 2012, x-rays showed he had 2 mm anterolisthesis of LF in relation to L5, and he had mild facet arthropathy in the lower lumbar spine.  He reported for VA treatment complaining of low back pain.  He denied a history of trauma or surgery, but stated his back pain began in service, and that the pain was progressively worsening.  He was referred for physical therapy.

The Veteran, through his representative, has argued that he should be found entitled to service connection for his low back disorder through continuity of symptomatology.  The Board notes that the Veteran's diagnosed back disorders are not listed as chronic conditions under 38 C.F.R. § 3.307 and so continuity of symptomatology is not an avenue through which service connection is available to the Veteran in this instance.

Additionally, in adjudicating a claim, the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Board acknowledges that the Veteran is competent to give evidence about what he experiences.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Competency of evidence, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  See also Buchanan, supra (The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence. If the Board concludes that the lay evidence presented by a veteran is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to the veteran's ability to prove his claim of entitlement to disability benefits based on that competent lay evidence.)

Here, the Board does not find the Veteran's statements that he has had continued back symptoms since service to be credible.  Indeed, there are no complaints of back symptoms in service, and he denied a history of back problems on his separation report of history.  When reporting that his back pain began in service on his claim, he stated that he was treated for it from November 1982 to May 1983, and reported no further treatment history.  Service records do not show back treatment during that period of time.  Additionally, private treatment records show treatment for back pain in 2004 following a motor vehicle accident.  No history of a preexisting back problem was noted, and subsequent treatment records reflect reports of back only since his motor vehicle accident.  When the Veteran sought treatment with the VA in 2011, he reported back pain from service with no history of trauma, not reporting his 2004 motor vehicle accident, where he was taken by ambulance for treatment of neck and back pain.  As such, the Board does not find the Veteran's statements regarding his low back pain history and onset to be credible.

As there is no evidence of an in-service diagnosis or treatment for low back pain, the Veteran's statements regarding the onset of his back pain are not credible, and there is no probative evidence of a relationship between the Veteran's current low back disorders and his period of service, the claim of entitlement to service connection for a low back disorder must be denied.

Knees

The Veteran reported on his enlistment medical history form that he had a history of his left knee "sometimes pops," but that he had not received medical treatment for it.  On physical examination, his lower extremities were noted to be "normal," and therefore he was not "noted" to have a left knee disability and is considered to have entered service in sound condition.  

Service records also show that he was treated for right knee pain, beginning in November 1982.  He was noted to have positive J signs bilaterally, and was assessed with excessive lateral pressure syndrome.  A May 1983 x-ray noted the Veteran's left knee did had "no ELPS," however, his right knee had ELPS.  He went to 5 physical therapy sessions for his right knee in June 1983, and then failed to report to any additional sessions, or to seek additional treatment for either knee.  He did not complain of knee pain on his separation evaluation, and he was given a normal evaluation of the lower extremities.

A November 2012 VA treatment records show that the Veteran's right knee had no significant degenerative changes, and his left knee had minimal degenerative changes.  He was assessed with left knee osteoarthritis with weakness of the quadriceps.  

In June 2011, the Veteran was provided a VA examination.  The subjective medical history, either recorded or reported incorrectly, notes that the Veteran's left knee was injured in service in 1982, and that his right knee "trouble" began in 1977, prior to his service.  He reported intermittent left and right knee pain since service.  He was diagnosed with right knee strain, and left knee degenerative joint disease.  The examiner correctly noted the Veteran's right knee was treated in service, and was noted to be normal at separation.  The examiner opined his current right knee strain was not related to his military service due to a lack of documented treatment for his right knee for 24 years, and his documented normal knee evaluation at separation.  The examiner noted that it was less likely than to that his left knee arthritis was related to his military service because he did not seek treatment for it for 24 years, he did not have ELPS in May 1983, and his left knee was normal during his separation examination.  

In March 2013, a VA examiner reviewed the claims file, including the Veteran's statements of continuity of symptomatology regarding his bilateral knees since service.  The examiner found that it was less likely than not that the veteran's bilateral knee disabilities were incurred in, caused by, or continued from service.  The examiner noted that the Veteran had some complaints of bilateral knee symptoms in service, but there was no documentation of knee problems at separation, and the Veteran's treatment in 2011 was for his left knee only.  The examiner noted that "with no continuity documented it is unlikely we are seeing the same problem" today as he encountered in service.

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Savage v. Gober, 10 Vet. App. 488 . at 495-96 (1997); see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

Certain diseases, to include arthritis, may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  For this purpose, a chronic disease is one listed under 38 C.F.R. § 3.309(a), and the term "continuity of symptomatology" as an alternative method of demonstrating service connection applies only to these "chronic diseases."  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013) (holding that the term "chronic disease" in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a) ).

Initially, the Board notes that ELPS is not a "chronic condition" under 38 C.F.R. § 3.309.  Arthritis, which was diagnosed in the Veteran's left knee only, is a chronic condition under 38 C.F.R. § 3.309, but was not diagnosed in service or within one year of discharge from service.  Additionally, a VA medical examiner has found that the Veteran's in-service knee symptoms (limited to "popping" of the left knee prior to service) were not related to his later diagnosis of minimal degenerative joint disease.

Here, the Veteran complained of right knee pain in service from roughly November 1982 to May 1983.  He was diagnosed with ELPS of his right knee, and he was referred to physical therapy.  The Veteran completed only 5 sessions of physical therapy, and then did not report for additional treatment of either knee again before his discharge from service in 1987.  During his separation in April 1987, the Veteran denied a history of ongoing knee problems, and during his physical evaluation his lower extremities were noted to be normal.  The Board finds that the Veteran's statements that his knee symptoms began in service and continued after service are not credible.  Based on his service treatment records, he had no complaints of knee symptoms after May 1983 as he did not need additional physical therapy, and he denied knee complaints on his separation examination.

The Board notes that the passage of time can be taken into consideration in determining whether a chronic disability developed as a result of an injury sustained in service.  See Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000) (noting that it was proper to consider the veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition now raised).  Significantly, there is no evidence of record, other than the Veteran's statements, that his current knee complaints are related to his period of service.  There is no competent opinion of record that provides for such a relationship.  The Board points out that, although a lay person is competent to testify as to observable symptoms, see Falzone v. Brown, 8 Vet. App. 398, 403 (1995), a layperson is not, however, competent to provide evidence that the observable symptoms are manifestations of chronic pathology or a diagnosed disability, unless such a relationship is one to which a lay person's observation is competent.  See Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  There is no indication in the record that the Veteran is competent to render a medical opinion as to the cause or diagnosis of his knee complaints.  Two VA examiners (2011 and the 2013 review of the claims file and opinion) found that it was less likely than not that the Veteran's knee disabilities which were diagnosed in 2011 were related to his military service.  They supported this opinion by noting that the Veteran's knees were normal at discharge, and that he did not seek treatment for them again until 2011 (and only his left knee at that time).  Additionally, he was noted to have minimal degenerative joint disease of his left knee based on a 2012 x-ray.  In this case, the Board has determined that the medical evidence is more probative of the issue, and that it outweighs the lay statements.  Accordingly, the Veteran's claim must be denied.

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim for service connection for sexual dysfunction must be denied.  See 38 U.S.C.A. § 5107(b) ; see generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).


ORDER

Entitlement to service connection for a low back disorder is denied.

Entitlement to service connection for bilateral knee disorders is denied.


REMAND

PTSD

The Veteran contends that he has PTSD as a result of his military service, specifically during his service in the Philippines.  He has stated that during that period of service he suffered several stressors: 1. He witnessed a helicopter crash, 2. A significant earthquake hit the Philippines, 3. Civilian employees went on strike with picket lines and the Veteran had to work "round the clock" with little sleep for 8 days, and 4. President Marco was forced out of office and was evacuated out of the Clark Air Force Base.

A private doctor, Dr. E.H., provided the Veteran with a diagnosis of PTSD based on the stressor of witnessing a helicopter crash.

The RO denied the Veteran's claim for PTSD based on the assumption that he was not in the Philippines during a verified helicopter crash and during a verified earthquake.  The RO noted that the Veteran served in the Philippines from June 1985 to June 1986.  However, the Board notes that the Veteran's April 1987 separation examination is noted to have occurred at Clark Air Force Base in the Philippines.  Additionally, the personnel records contained in the claims file do not include a location for the Veteran after June 1986.  The claims file also appears to be missing the Veteran's DD 214.  On remand, the additional personnel files should be sought, and the Veteran's DD 214 should be added to the claims file.

As the claims file currently includes a diagnosis of PTSD based on one of the Veteran's reported stressors (witnessing a helicopter crash), the Veteran should be afforded a VA psychiatric examination with nexus opinion.  See McLendon, supra.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file/virtual record, a copy of the Veteran's DD 214.

2.  Obtain additional personnel records for the Veteran, which relay where he was stationed from 1986 onward.  If additional records are not available, a formal finding of unavailability should be added to the claims file.

3.  After completion of the above, arrange for a VA psychiatric examination to determine the etiology of any diagnosed psychiatric disorder to include PTSD.  The claims file, and access to virtual records must be made available to the examiner.  The existence or absence of PTSD should be definitively determined. 

a.) If PTSD is diagnosed, the examiner must opine whether it is at least as likely as not (a 50/50 probability or greater) that the Veteran's in-service stressors related to witnessing a helicopter crash or being present during an earthquake support his diagnosis of PTSD.  The examiner should address the positive PTSD diagnosis of Dr. E.H. as related to witnessing the helicopter crash. 

b.) If PTSD is diagnosed, and the examiner finds that other stressors support the diagnosis of PTSD, the examiner should specifically describe the supportive stressors.  

c.) If PTSD is not diagnosed, the examiner must explain why the diagnosis was not made.

d.) For any other diagnosed psychiatric disorder the examiner must opine whether it is at least as likely as not, (a 50/50 probability or greater), that the disorder is related to the Veteran's service.

4.  Any opinion offered must be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, must be set forth in the examination report.

5.  Thereafter, the RO/AMC should readjudicate the claims on appeal based upon all additional evidence received.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


